Citation Nr: 0413638	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  98-01 931A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 1982 decision of the Board of the 
Veterans' Appeals (Board) denying service connection for a 
nervous disorder and a stomach disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether a June 1984 decision of the Board denying service 
connection for residuals of frozen feet, and denying the 
veteran's application to reopen claims for service connection 
for a nervous disorder and a stomach disorder should be 
revised or reversed on the grounds of CUE.  

3.  Whether a July 1985 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for an acquired psychiatric disorder, a stomach 
disorder, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE.  

4.  Whether an August 1987 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a psychiatric disability, a stomach 
disability, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE. 

5.  Whether a September 1988 decision of the Board denying 
the veteran's application to reopen his claims for service 
connection for an acquired psychiatric disorder, a stomach 
disability, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE. 

6.  Whether an April 1990 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, and residuals of frozen feet should 
be revised or reversed on the grounds of CUE. 

7  Whether a September 1994 decision of the Board denying the 
veteran's application to reopen claims for service connection 
for a chronic acquired psychiatric disorder, a chronic 
stomach disorder, and residuals of frozen feet should be 
revised or reversed on the grounds of CUE.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.  He served in World War II in the Central 
Europe campaign.  

Communication was received from the claimant and his service 
representative in July 1999 and October 1999 which was 
construed as a motion for revision of Board of Veterans' 
Appeals (Board) decisions in April 1982, June 1984, July 
1985, August 1987, September 1988, April 1990, September 
1994, and February 1998 based on CUE.  

In March 2000, the Board issued two separate decisions.  In 
decision one, the Board determined that new and material 
evidence had not been submitted in order to reopen claims of 
service connection for a psychiatric disability, a stomach 
disability, and for residuals of frozen feet.  

In decision two, the Board denied the motion for revision of 
the April 1982, June 1984, July 1985, August 1987, September 
1988, April 1990, and September 1994 Board decisions on the 
basis of CUE, and dismissed the determination of CUE in a 
February 1998 Board decision.  

In November 2001, the Secretary of Veterans Affairs filed a 
motion for remand regarding decision one, and a motion for 
remand in part and for summary affirmance in part regarding 
decision two.  In May 2003, the United States Court of 
Veterans Appeals for Veterans Claims (Court) denied the 
Secretary's motion to vacate decision one.  Accordingly, the 
issues of whether new and material evidence has been 
submitted in order to reopen claims of entitlement to service 
connection for a psychiatric disability, a stomach 
disability, and for residuals of frozen feet are not before 
the Board.  

Regarding decision two, the Court vacated that part of 
decision two that had determined that Board decisions in 
April 1982, June 1984, July 1985, August 1987, September 
1988, April 1990, and September 1994 did not contain CUE, and 
remanded the matters to the Board, and affirmed the portion 
of decision two that had dismissed for lack of jurisdiction a 
CUE claim as to a February 1998 Board decision.  Accordingly, 
the issue of CUE as to a February 1998 Board decision denying 
the veteran's application to reopen claims of service 
connection for a psychiatric disability, a chronic stomach 
disability, and residuals of frozen feet should be revised or 
reversed is not before the Board.  In December 2003, the 
Court entered judgment as to decision two.  

Regarding representation, it is noted that when the Board 
denied the veteran's motions for CUE in its March 2000 
decision, the veteran was represented by a service 
organization.  In June 2001, the veteran filed an attorney-
fee agreement with the Board, indicating that he was being 
represented by a private attorney.  Thereafter, in July 2003, 
the attorney filed a letter with the Board advising it that 
she intended to withdraw from representing the veteran.  In 
August 2003, the Board granted the attorney's motion.  On the 
same day, the Board wrote the veteran informing him that he 
was without representation, and enclosed a VA Form 21-22, 
with a list of service organizations.  In January 2004, the 
Board again wrote to the veteran, enclosing VA Forms 22a, and 
21-22, and giving him 90 days to respond.  In February 2004, 
the veteran responded that he did not have anything else to 
submit.  Later that month, the veteran wrote a letter to the 
Board informing it that he was represented by the American 
Legion.  In March 2004, the Board was informed that the 
American Legion was not representing the veteran.  On March 
4, 2004, the Board wrote the veteran a letter informing him 
that there was no record of a VA Form 21-22 appointing the 
American Legion as the veteran's representative, and giving 
him 30 days to respond.  


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
any alleged errors of fact or law in the April 1982, June 
1984, July 1985, August 1987, September 1988, April 1990, or 
September 1994 decisions, the legal or factual basis for such 
allegations, and why the results would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion of revisions of the 
April 1982, June 1984, July 1985, August 1987, September 
1988, April 1990, or September 1994 decisions based on CUE 
have not been met, the motion must be dismissed without 
prejudice to refiling. 38 C.F.R. § § 20.1404 (b) (2003); 
Disabled American Veterans, et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records show that he had a 
normal psychiatric examination at his April 1944 induction 
examination as well as normal examinations of his feet and 
abdominal viscera.  

In May 1944 the veteran was seen at a medical facility 
complaining of vague abdominal pain.  He was noted to have 
general abdominal pain following meals with the same history 
six years earlier.  A diagnosis of rule out ulcer was given.  
Records show that the veteran underwent a gastrointestinal 
series in June 1944.  

A July 1944 service medical record reflects the veteran's 
complaints of murmurs, pain, weakness, nausea and vomiting.  
The physician stated that he felt that the veteran was "a 
psychoneurotic with anxiety trend."

At his separation examination in February 1946 the veteran 
had normal psychiatric, abdominal wall and viscera, and feet 
examinations.

At a VA examination conducted in May 1980 the veteran 
reported having had stomach trouble since 1944.  He said that 
he was never given a diagnosis even though a gastrointestinal 
series had been performed.  His abdomen was normal on 
examination and he demonstrated normal psychiatric findings.  
He was diagnosed as having undiagnosed stomach problems by 
history.

At a VA examination in July 1980, the veteran was diagnosed 
with depression.  He reported symptoms of depression for 
years since World War II.  

The veteran filed an initial claim of service connection for 
a psychiatric disability and a stomach disability in July 
1980.

In a letter received in August 1980, Dr. S. J. noted that the 
veteran had been seen in May 1980, June 1980, and August 1980 
for nerves.  

In a statement dated August 1980, the veteran stated that he 
had a nerve condition, which he believed began during duty on 
a LST in the English Channel and ran into mines and suffered 
damage.  He stated that he had had gastro-intestinal trouble 
since military duty beginning about 1944.  He stated that he 
had had not had specific medical treatment since the military 
as he had learned to watch what he ate.  

In January 1981 the RO received statements from two of the 
veteran's co-workers stating that while working with the 
veteran in 1976 and 1980 they were aware that he had stomach, 
kidney and nervous problems.  Also in 1981 the RO received 
statements from two of the veteran's family members stating 
that the veteran had had nervous and stomach problems ever 
since service.

On file is a December 1980 medication list submitted by a 
private physician showing that the veteran had been 
prescribed medication for nervousness in 1973.

Dr. P.R.M., submitted a statement to the RO in December 1980 
stating that the veteran had been treated at a private clinic 
in July and August 1980 for a nerve problem.

In March 1981, the veteran stated that he was treated at 
various hospital during service.  He stated that he was 
treated at various hospitals after service, beginning in 
1946, but that they had closed down.  He stated that he was 
treated at the "ACL RR" hospital from 1946-1950 until they 
closed.  He stated that the doctors had died, and his records 
had been destroyed.  He stated that the Old Memorial Clinic 
had been closed and the records had been destroyed.  He 
stated that the Rocky Mountain Sanitarium treated him in the 
1950s and 1960s, and that several doctors had been treating 
him since then.  

In April 1981 the RO received statements from the veteran's 
friends and family stating that the veteran began seeking 
private treatment for bad nerves, kidney problems and stomach 
problems right after service, beginning in 1946.  These 
statements indicate that he had received treatment at the 
Atlantic Coastline Hospital in North Carolina.

Also in April 1981 the veteran submitted a statement saying 
that he had been treated in his early years after service at 
Seaboard Coastline Hospital, but that the hospital had been 
closed for many years and that his records had been 
destroyed.  He said that the doctors who treated him at that 
time were dead and the only evidence he could submit in this 
regard would be affidavits from people who knew of his health 
problems in those days.

In two statements dated in 1981 from Dr. L.R., it is noted 
that the veteran first received treatment in 1947 for 
enterospasm and irritable bowel syndrome for which he was 
given medication.  It is also noted that the veteran had an 
"old history" of moderately severe nervousness and had 
taken Valium in the past.  

In a statement received by the RO in February 1982, a fellow 
serviceman of the veteran stated that he had remembered that 
the veteran had received treatment in service for his stomach 
in 1944 and for frostbite during the Winter of 1945. 

In an April 1982 decision, among other claims, the Board 
denied the veteran's claims of entitlement to service 
connection for a nervous disorder and for a stomach disorder.  
The Board determined that an episode of abdominal discomfort 
in service was acute and transitory in nature and was fully 
resolved more than one year prior to separation from service.  
The Board also determined that an episode of nervousness 
observed in service in 1944 was acute and transitory in 
nature and was fully resolved prior to service separation.  
The Board cited 38 U.S.C. § 310 and 38 C.F.R. § § 3.303 (b), 
3.102.  

In June 1982 the RO received a statement for another fellow 
serviceman of the veteran stating that the veteran had been 
very nervous in service and had bad stomach trouble. 

In a statement dated July 1982, the veteran asserted that 
treatment records from when he was overseas in Germany were 
destroyed by the fire in St. Louis.  

In August and September 1982, the RO received numerous 
statements from the veteran's friends and family to the 
effect that he did not have any physical or mental problems 
prior to service, but that after service he had noticeable 
problems with his stomach and nerves.

Dr. L. R. submitted a statement dated September 1982.  He 
stated that according to his records, the veteran was seen by 
him in 1946 due to enterospasm and a nervous condition.  He 
stated that he had treated the veteran for irritable bowel 
syndrome with enterospasm in 1981, and that the veteran was 
taking Librium as needed.  

Dr. W. W. submitted a statement dated September 1982, wherein 
he indicated that since May 1973, the veteran had been taking 
medication for anxiety state.  

For the period from October 1982 to May 1983, the RO received 
numerous statements from the veteran's fellow servicemen 
along with additional statements from his friends and family.  
The veteran's fellow serviceman said in their statements that 
they were aware that the veteran suffered and sought 
treatment for nerves, stomach problems and frostbite in 
service.  They also said that it had been extremely cold 
overseas.  

These statements include a February 1982 statement from N. R. 
who stated that he remembered the veteran from service 
because one of his duties was to take care of the sick book 
roll.  They also include a February 1982 statement from a 
physician (received in February 1983) who said that he 
remembered treating several men for frostbite and stomach 
trouble in service, and while it was difficult to remember 
each individual that he had treated, he was sure that the 
veteran was one of them, although he had no records to prove 
it.  They also include a March 1983 statement from the 
chaplain of the veteran's battalion who said that he knew 
that the veteran had been "beset with numerous ailments in 
service which caused him to seek medical aid and also to seek 
counsel as the battalion chaplain."  He further said that 
the veteran had sought medical treatment for frostbite due to 
the freezing cold weather.

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In June 1984, the Board denied the veteran's claim of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, and for residuals of frozen feet.  The 
Board determined that evidence regarding a stomach disorder 
and a nervous disorder did not contain any new or material 
fact to support entitlement to service connection for a 
stomach or a nervous condition.  The Board also determined 
that a chronic foot disability was not currently manifested.  
The Board cited 38 U.S.C. § § 310, 4004 (b) and 38 C.F.R. 
§ 19.194. 

For the period from July 1984 to March 1985, the RO received 
numerous statements from the veteran's fellow servicemen 
along with additional statements from his friends and family.  
The veteran's fellow serviceman said in their statements that 
they were aware that the veteran suffered and sought 
treatment for nerves, stomach problems and frostbite in 
service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In July 1985, the Board denied the veteran's claims of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, and for residuals of frozen feet.  The 
Board determined that evidence regarding a stomach disorder, 
a nervous disorder, and frozen feet received since the June 
1984 Board decision did not contain any new or material fact 
to support entitlement to service connection for a stomach 
disorder, nervous disorder, or residuals of frostbite of the 
feet.  The Board cited 38 U.S.C. § § 310, 4004 (b) and 
38 C.F.R. § § 3.303 (b), 19.194. 

In April 1986, Dr. L. stated that the veteran had been seen 
in 1985 for irritable bowel syndrome, old pyelitis, and 
cystitis.  

For the period from September 1985 to January 1987, the RO 
received numerous statements from the veteran's fellow 
servicemen along with additional statements from his friends 
and family.  The veteran's fellow serviceman said in their 
statements that they were aware that the veteran suffered and 
sought treatment for nerves, stomach problems and frostbite 
in service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In August 1987, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric 
disability, a stomach disability, and for residuals of frozen 
feet.  The Board determined that the evidence that had been 
submitted subsequent to the  July 1985 Board decision was 
essentially similar to evidence that was already of record, 
and which had previously been considered by the Board, or was 
new, but did not establish that a psychiatric disability, a 
stomach disability, or residuals of frozen feet were present 
during service.  The Board cited 38 U.S.C. § 4004 (b) and 
38 C.F.R. § 19.194. 

In October 1987, a statement was received from a fellow 
serviceman of the veteran's who stated that the veteran was 
treated for frozen feet and a nervous stomach in field 
hospitals in Belgium and Germany.  

In September 1988, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
a stomach disability, and for residuals of frozen feet.  The 
board determined that evidence submitted since the Board 
decision of August 1987 was cumulative in nature and did not 
establish that a chronic psychiatric disorder, chronic 
stomach disorder, or residuals of frozen feet were incurred 
during active duty.  The Board cited 38 U.S.C.A. § 4004 (b) 
and 38 C.F.R. § 19.194.  

In October 1988, a fellow serviceman stated that he had 
served with the veteran in Germany, and that the veteran was 
sick with a bad stomach, nervousness, and frostbite. 

In March 1989, a statement was received from a friend of the 
veteran's who stated that she had known the veteran for over 
50 years, and that after service, he had health problems with 
his feet and stomach. 

In April 1990, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
a chronic stomach disorder, and for residuals of frozen feet.  
The Board determined that the evidence added to the record 
since the last Board decision did not establish that the 
veteran had a chronic psychiatric disorder, chronic stomach 
disorder, or residuals of frozen feet of service origin.  The 
Board cited 38 U.S.C.A. § § 310, 4004 (b) and 38 C.F.R. 
§ 3.303 (b), 19.194.  

For the period from September June 1990 to September 1992, 
the RO received numerous statements from the veteran's fellow 
servicemen along with additional statements from his friends 
and family.  The veteran's fellow serviceman said in their 
statements that they were aware that the veteran suffered and 
sought treatment for nerves, stomach problems and frostbite 
in service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and frozen feet.

On file is the veteran's medication list completed by a 
private physician, Dr. W. W. in June 1992.  This list shows 
that Prozac was prescribed in August 1988 and that pepcid was 
prescribed in May 1990.

Additional private medical records received by the RO in July 
1992 show that the veteran had been prescribed Valium in 
February 1987 and was seen in July 1992 for irritable bowel 
syndrome and depression.

At a VA neuropsychiatric examination in August 1992, the 
veteran reported being anxious and tense for the past 50 
years and had bad nerves ever since eating bad food in 
service.  He said that he took Valium on an as needed basis.  
On examination the veteran was alert, cooperative and 
friendly, with no loose associations or flight of ideas.  His 
mood was pleasant and calm and his affect was appropriate.  
He was diagnosed as having anxiety disorder, NOS.

Also in August 1992 the veteran underwent a VA 
gastrointestinal examination.  At this examination the 
veteran denied having any present complaints, but said that 
he had been bothered for many years by his stomach, including 
an occasional intermittent gassy feeling.  His examination 
included an upper gastrointestinal series which was normal.  
He was diagnosed as having history of irritable bowel 
syndrome, remote, occasional, mild, presently asymptomatic.

At a VA cardiovascular examination in August 1992 the veteran 
said that his feet felt cold in the wintertime and that he 
wore socks to bed.  On examination the veteran's skin 
temperature was within normal variation and he had no 
paresthesia.  Skin appearance was smooth and thin and normal 
in color.  The veteran was diagnosed as having "Examination 
sequale to cold injury to feet.  Not found on this 
evaluation."

In September 1992 the veteran's youngest son submitted a 
letter to the RO stating that to his earliest recollection 
his father has had many health problems including sleep 
difficulty, severe stomach ailments and problems with his 
feet.  He said that it was his understanding that these 
problems were a direct result of the veteran's service in 
World War II.

Also in September 1992 a letter was received by the RO that 
was addressed to the veteran.  In this letter the author 
referred to an explosion on board a ship in a vicinity that 
was being bombed.

In October 1992 the RO received a statement from a private 
physician dated the same, containing a diagnosis of irritable 
bowel syndrome and depression. 

In September 1994 the Board denied the veteran's application 
to reopen claims of service connection for a psychiatric 
disability, a chronic stomach disability and residuals of 
frozen feet.  The Board determined that the first medical 
evidence of a chronic acquired psychiatric disorder or a 
chronic gastrointestinal disorder was many years after the 
veteran's separation from service, and that residuals of 
frozen feet had not been shown.  The board also determined 
that the evidence received subsequent to the April 1990 Board 
decision was cumulative in nature and repetitive of facts 
previously considered and did not raise a reasonable 
possibility of changing the outcome with respect to service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, or the residuals of frozen feet.  
The Board cited 38 U.S.C.A. § § 5107, 5108, 7104 (West 1991) 
and 38 C.F.R. § § 3.102, 3.156, 3.303 (1993).

In February 1998, the Board determined that new and material 
evidence had not been submitted in order to reopen the 
veteran's three claims of service connection for a 
psychiatric disability, a chronic stomach disability, and 
residuals of frozen feet.  In January 1999, the Court 
reversed and remanded such decision.  

On July 3, 1999, the veteran wrote that VA had not considered 
the evidence in full, and that he wanted the Board to proceed 
with CUE.  He wrote that they had ruled on earlier evidence 
and would not look at the evidence concurrently with any new 
evidence presented.  He wrote that the VA did not consider 
the doctrine of reasonable doubt in any of the decisions.  He 
wrote that the entire claim should be reopened, redeveloped 
and rated as if it was a new claim.  This was received by the 
Board on August 3, 1999.

In October 1999, the veteran's representative filed a motion 
for revision of Board decisions dated April 1982 and June 
1984 on the basis of CUE.  The veteran's representative 
specifically asserted that the April 1982 decision was in 
error for failing to grant service connection for a nervous 
condition and stomach disorder, and the June 1984 decision 
was in error for failing to grant service connection for 
residuals of frozen feet.  The representative asserted that 
entitlement should have been asserted per 38 C.F.R. § 3.303 
and 3.304.  The representative noted that claims with regard 
to all three disabilities were denied by the Board in June 
1984, July 1985, August 1987, September 1988, April 1990, and 
September 1994 and asserted that the Board had erred by 
failing to grant service connection for all three 
disabilities in its decision dated June 1984 and all 
subsequent Board decisions.  

In an April 2001 informal brief, the veteran argued that the 
Board had not considered taking into account evidence that 
had been sent to them.  He argued that the Board should apply 
the right laws and regulations.  In answer to the question of 
whether the VA failed to get any documents that he had told 
them about, he responded that evidence from Dr. R.K. showed 
that his feet were exposed during his military duties as he 
was treated at the Army Field Hospital in World War II.  

In an August 2001 informal brief, the veteran wrote that the 
Board should consider evidence that had been sent to the 
Board.  He wrote that a statement from Dr. R.K. was sent to 
the VA showing that his feet were overexposed in World War 
II.  



Analysis

As noted in the introduction, in May 2003, the Court vacated 
that part of the Board's March 2000 decision that denied the 
motion for revision of the April 1982, June 1984, July 1985, 
August 1987, September 1988, April 1990, and September 1994 
Board decisions on the basis of CUE.  The Court instructed 
the Board to apply the proper Rules of Practice, as revised 
after the decision of the Federal Circuit in Disabled 
American Veterans v. Gober, 234 F. 3d 682, 704 (Fed.Cir. 
2000).  

After the Disabled American Veterans decision, VA revised 38 
C.F.R. § 20.1404(b) so that motions which failed to comply 
with the requirements listed in 38 C.F.R. § 20.1404(b) would 
be dismissed without prejudice, instead of just being denied.  
Considering that the March 2000 Board decision denied the 
veteran's motion pursuant to 38 C.F.R. § 20.1404(b), and that 
such section has now been revised in light of the Disabled 
American Veterans decision, the Board will now consider the 
veteran's motion pursuant to the new version of 38 C.F.R. 
§ 20.1404(b).  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart. 38 C.F.R. § 
20.1404(a) (2003).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice. 38 C.F.R. § 20.1404(b) 
(2003).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2) (2003).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403 (c) (2003).  

The following are examples of situations that are not CUE: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; a disagreement as to how the 
facts were weighed or evaluated. 38 C.F.R. § 20.1403 (d) 
(2003). 

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (e) (2003).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In April 1982, the Board denied the veteran's claims for 
service connection for a nervous disorder and a stomach 
disorder.  In June 1984, the Board denied the veteran's claim 
for service connection for residuals of frozen feet, and also 
denied his application to reopen claims for service 
connection for a nervous disorder and a stomach disorder.  
Thereafter, in July 1985, August 1987, September 1988, April 
1990, September 1994, and February 1998 the Board denied the 
veteran's applications to reopen those claims.  

As indicated above, a motion for revision of a decision based 
on CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  38 C.F.R. § 20.1404 (b) (2003).  

In this case, the claimant's statements in the July 1999 and 
October 1999 documents are not specific at all.  In July 
1999, he simply wrote that VA had not considered the evidence 
in full, that it would not look at the evidence concurrently 
with any new evidence presented, and that VA had not 
considered the doctrine of reasonable doubt.  In October 
1999, the veteran's representative simply stated that the 
Board decisions in April 1982, June 1984, July 1985, August 
1987, September 1988, April 1990, and September 1994, were in 
error for failure to grant service connection for a 
psychiatric disorder, a stomach disorder, and for residuals 
of frozen feet, and that service connection should have been 
established for all three disorders pursuant to 38 C.F.R. 
§ § 3.303 and 3.304.  

The veteran has pointed to no specific errors of fact or law 
in the Board decisions of April 1982, June 1984, July 1985, 
August 1987, September 1988, April 1990, and September 1994.  
He has asserted general, non-specific allegations that the VA 
did not consider the evidence in full, or did not look at the 
evidence concurrently with any new evidence presented, or 
that service connection should have been established pursuant 
to 38 C.F.R. § 3.303 and 3.304.  Such general, non-specific 
allegations of error are insufficient to state a viable claim 
of CUE.  On that basis alone, the claimant's motion must be 
dismissed without prejudice pursuant to 38 C.F.R. § 
20.1404(b).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Accordingly, the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which was 
decided after the Board's June 1984, July 1985, August 1987, 
September 1988, April 1990, and September 1994 decisions), 
would not support the veteran's CUE claim.  38 C.F.R. 
§ 20.1403 (e) (2003).

At most, the veteran's statements might be considered as an 
assertion that the evidence as a whole contained sufficient 
reasonable doubt that his claim should have been granted.  
Such an allegation is in itself very general and non-
specific.  It amounts to no more than a disagreement as to 
how the Board weighed the evidence that was of record at the 
time of the April 1982, June 1984, July 1985, August 1987, 
September 1988, April 1990, and September 1994 decisions.  
Such an allegation does not present a viable claim of CUE 
under 38 C.F.R. § 20.1403(d) (2003).

Although the veteran asserted in April 2001 and August 2001 
informal briefs that evidence from Dr. R.K. showed that the 
veteran's feet were exposed in World War II, the evidence 
that the veteran cited to could not be found in the claims 
folders.  Furthermore, even if it were of record, it would 
not necessarily show that the veteran's claim of service 
connection should have been granted, or that it should have 
been reopened.  Rather, at best, it would have amounted to a 
disagreement as to how the Board weighed the evidence that 
was of record at the time of the aforementioned decisions.  

In conclusion, as the arguments are general, non-specific 
allegations insufficient to state a viable claim of CUE, the 
motion for revisions of the April 1982, June 1984, July 1985, 
August 1987, September 1988, April 1990, and September 1994 
decisions must be dismissed without prejudice pursuant to 38 
C.F.R. § 20.1404(b).  


ORDER

The motion for revisions of the April 1982, June 1984, July 
1985, August 1987, September 1988, April 1990, and September 
1994 decisions based on CUE is dismissed without prejudice to 
refiling.



                       
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



